Exhibit 10.1
EXECUTION VERSION
TERREMARK WORLDWIDE, INC.
$75,000,000 9.500% Senior Secured Second Lien Notes due 2013
PURCHASE AGREEMENT
November 8, 2010
Credit Suisse Securities (USA) LLC
As representative (“Representative”)
     Credit Suisse Securities (USA) LLC (“Credit Suisse”)
     Eleven Madison Avenue,
     New York, N.Y. 10010-3629
Ladies and Gentlemen:
     1. Introductory. Terremark Worldwide, Inc., a Delaware corporation (the
“Company”), agrees with the several initial purchasers named in Schedule A
hereto (the “Purchasers”) subject to the terms and conditions stated herein, to
issue and sell to the several Purchasers U.S.$75,000,000 principal amount of its
9.500% Senior Secured Second Lien Notes due 2013 (the “Notes”). The Notes will
be issued under the indenture that will be dated as of November 16, 2010 (the
“Indenture”), between the Company and The Bank of New York Trust Company, N.A.,
as Trustee (the “Trustee”). The Notes will be unconditionally guaranteed as to
the payment of principal and interest by the subsidiary guarantors of the
Company named in Schedule C hereto (the “Guarantors” and such guarantees of the
Notes, the “Guarantees”). The Notes and the Guarantees are collectively referred
to herein as the “Offered Securities.” To the extent there are no additional
Purchasers listed on Schedule A other than you, the term Representatives as used
herein shall mean you, as Purchasers, and the terms Representatives and
Purchasers shall mean either the singular or plural as the context requires.
     The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement among the Company, the Guarantors and the
Purchasers (the “Registration Rights Agreement”), to be dated as of the Closing
Date, pursuant to which the Company and the Guarantors will agree to file with
the Commission under the circumstances set forth therein, a registration
statement under the Securities Act relating to an offer to exchange the Notes
for a like principal amount of debt securities of the Company with terms
identical in all material respects (except for terms concerning additional
interest and transfer restrictions) to the Notes (the “Exchange Offer”) and if
required by the Registration Rights Agreement, a shelf registration statement
under the Securities Act relating to the resale of the Notes by certain holders
thereof.

 



--------------------------------------------------------------------------------



 



     The Notes and the Guarantees will be secured by second-priority liens over
substantially all present and after-acquired property of the Company (including
the Company’s equity interest in its Subsidiaries, except Technology Center of
the Americas, LLC and Terremark Federal Group, Inc.) and each Guarantor, as
described in the Preliminary Offering Circular (the “Collateral”) pursuant to
the Second Lien Security Agreement, dated as of the Closing Date (the “Second
Lien Security Agreement”), the Second Lien Intellectual Property Security
Agreement, dated the Closing Date (the “Second Lien Intellectual Property
Security Agreement”), the Collateral Trust Agreement, dated June 24, 2009 (as
amended, modified or supplemented from time to time, the “Collateral Trust
Agreement”), the Collateral Trust Joinder dated as of the Closing Date (the
“Joinder”), the Designation by the Company of the Notes as “Additional Secured
Debt” under the Collateral Trust Agreement (the “Designation”) and certain other
security deposits, assignments, pledges, and other agreements or instruments
evidencing or creating security in favor of the Collateral Trustee
(collectively, the “Security Documents”).
     Each of the Company and the Guarantors hereby agrees with the several
Purchasers as follows:
     2. Representations and Warranties of the Company and each Guarantor. The
Company and each Guarantor represent and warrant to, and agrees with, the
several Purchasers that:
     (a) Offering Circulars; Certain Defined Terms. The Company has prepared or
will prepare a Preliminary Offering Circular and a Final Offering Circular.
     For purposes of this Agreement:
          “Applicable Time” means 1:03 p.m. (New York time) on the date of this
Agreement.
          “Closing Date” has the meaning set forth in Section 3 hereof.
          “Commission” means the Securities and Exchange Commission.
          “Exchange Act” means the United States Securities Exchange Act of
1934, as amended.
          “Final Offering Circular” means the final offering circular relating
to the Offered Securities to be offered by the Purchasers that discloses the
offering price and other final terms of the Offered Securities and is dated as
of the date of this Agreement (even if finalized and issued subsequent to the
date of this Agreement).
          “Free Writing Communication” means a written communication (as such
term is defined in Rule 405 of the Securities Act) that constitutes an offer to
sell or a solicitation of an offer to buy the Offered Securities and is made by
means other than the Preliminary Offering Circular or the Final Offering
Circular.
          “General Disclosure Package” means the Preliminary Offering Circular
together with any Issuer Free Writing Communication existing at the Applicable
Time and the information contained therein which is intended for general
distribution to prospective investors, as evidenced by its being so specified in
Schedule B to this Agreement.
          “Issuer Free Writing Communication” means a Free Writing Communication
prepared by or on behalf of the Company, used or referred to by the Company or
containing a description of the final terms of the Offered Securities or of
their offering, in the form retained in the Company’s records.

-2-



--------------------------------------------------------------------------------



 



          “Preliminary Offering Circular” means the preliminary offering
circular, dated November 8, 2010, relating to the Offered Securities to be
offered by the Purchasers.
          “Rules and Regulations” means the rules and regulations of the
Commission.
          “Securities Act” means the United States Securities Act of 1933, as
amended.
          “Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board and, as applicable, the rules
of the New York Stock Exchange and the NASDAQ Stock Market (“Exchange Rules”).
          “Supplemental Marketing Material” means any Issuer Free Writing
Communication other than any Issuer Free Writing Communication specified in
Schedule B hereto. Supplemental Marketing Materials include, but are not limited
to, the electronic Bloomberg roadshow slides and the accompanying audio
recording.
          “Subsidiary” has the meaning set forth in Rule 405 of the Rules and
Regulations.
          Unless otherwise specified, a reference to a “rule” is to the
indicated rule under the Securities Act.
     (b) Disclosure. As of the date of this Agreement, the Final Offering
Circular does not, and as of the Closing Date, the Final Offering Circular will
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. At the Applicable
Time, and as of the Closing Date, neither (i) the General Disclosure Package,
nor (ii) any individual Supplemental Marketing Material, when considered
together with the General Disclosure Package, included, or will include, any
untrue statement of a material fact or omitted, or will omit, to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The preceding two
sentences do not apply to statements in or omissions from the Preliminary or
Final Offering Circular, the General Disclosure Package or any Supplemental
Marketing Material based upon written information furnished to the Company by
any Purchaser through Credit Suisse specifically for use therein, it being
understood and agreed that the only such information is that described as such
in Section 8(b) hereof. Except as disclosed in the General Disclosure Package,
on the date of this Agreement, the Company’s Annual Report on Form 10-K most
recently filed with the Commission and all subsequent reports (collectively, the
“Exchange Act Reports”) which have been filed by the Company with the Commission
or sent to stockholders pursuant to the Exchange Act do not include any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. Such documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the Rules and Regulations.

-3-



--------------------------------------------------------------------------------



 



     (c) Good Standing of the Company and the Guarantors. The Company and each
Guarantor has been duly incorporated (or, with respect to any Guarantor that is
not a corporation, duly organized and formed) and is validly existing as a
corporation (or such other entity, as applicable), in good standing under the
laws of its jurisdiction of incorporation (or organization and formation, as
applicable), is duly qualified to do business and is in good standing (to the
extent such concept is applicable) as a foreign corporation (or other entity) in
each jurisdiction in which its respective ownership or lease of property or the
conduct of business requires such qualification, and has all power and authority
necessary to own or hold its respective properties and to conduct its respective
business, as described in the General Disclosure Package, except for foreign
jurisdictions where the failure to so qualify or be in good standing would not
have, individually or in the aggregate, a material adverse effect on the
condition (financial or otherwise), results of operations, business, properties
or prospects of the Company, the Guarantors and their respective Subsidiaries
taken as a whole (a “Material Adverse Effect”).
     (d) Subsidiaries. Each Subsidiary (as defined in Section 2 hereof) of the
Company and each Subsidiary of the Guarantors (i) has been duly incorporated
(or, with respect to Subsidiaries that are not corporations, duly organized and
formed) and (ii) except for the Inactive Subsidiaries (as defined below), is
validly existing as a corporation (or such other entity, as applicable) and in
good standing (to the extent such concept is applicable) under the laws of its
jurisdiction of incorporation (or organization and formation, as applicable), is
duly qualified to do business and is in good standing (to the extent such
concept is applicable) as a foreign corporation in each jurisdiction in which
its ownership or lease of property or the conduct of its business requires such
qualification, and has all power and authority necessary to own or hold its
properties and to conduct the business in which it is engaged, as described in
the General Disclosure Package, except where the failure to so qualify or have
such power or authority would not have, individually or in the aggregate, a
Material Adverse Effect. The Company owns or controls, directly or indirectly,
only the following corporations, partnerships, limited liability partnerships,
limited liability companies, associations or other entities: NAP West, LLC,
Terremark North America, Inc., Park West Telecommunications Investors, Inc.,
TECOTA Services Corp., Terremark Trademark Holdings, Inc., TerreNAP Data
Centers, Inc., TerreNAP Services, Inc., Technology Center of the Americas, LLC,
Terremark Asia Company, Ltd., Terremark Latin America, Inc., Terremark Europe,
Inc., Terremark Financial Services, Inc., Terremark Fortune House #1, Inc.,
Terremark Management Services, Inc., Terremark Realty, Inc., Terremark
Technology Contractors, Inc., Spectrum Telecommunications Corp., Terremark Latin
America de Argentina, S.A., Terremark Latin America de Mexico, S.A. de C.V.,
Terremark do Brasil Ltda., Terremark NV, Terremark UK, Ltd., Terremark West
Africa Canary Islands, S.L.U., Terremark Federal Group, Inc., NAP de las
Americas — Madrid, S.A.U., Terremark del Caribe, Inc., Terremark Colombia Inc.,
Terremark Elektronik, Haberleºme Hizmetleri Tic. A.a., Terremark DataVaulting
LLC, Terremark Amsterdam B.V., NAP of the Capital Region, LLC, NAP of the
Capital Region II, LLC, NAP West II, LLC, Terremark Peru, LLC and NAP of
Amsterdam B.V. None of Terremark Asia Company, Ltd., Terremark Latin America de
Argentina, S.A. or Terremark Latin America de Mexico, S.A. de CV (collectively,
the “Inactive Subsidiaries”), each being entities organized under the laws of
Bermuda, Argentina, and Mexico, respectively, has any assets nor has any of them
carried on business activities since January 1, 2003 nor is any of them a party
to any material agreement.

-4-



--------------------------------------------------------------------------------



 



     (e) Offered Securities. The Indenture has been duly authorized by the
Company and the Guarantors; the Notes have been duly authorized by the Company;
the Guarantees have been duly authorized by each of the Guarantors; and when the
Offered Securities are delivered and paid for pursuant to this Agreement and the
Indenture and assuming authentication and issuance of the Offered Securities in
accordance with the terms of the Indenture, on the Closing Date, the Indenture
will have been duly executed and delivered by the Company and the Guarantors,
the Notes and the Guarantees will be in the forms contemplated by the Indenture,
the Notes will have been duly executed and issued by the Company, the Guarantees
will have been duly executed and delivered by each of the Guarantors, the Notes
and the Guarantees will conform in all material respects to the descriptions
thereof contained in the General Disclosure Package and the Final Offering
Circular, the Offered Securities will be entitled to the benefits of the
Indenture, and the Indenture and such Offered Securities will constitute valid
and legally binding obligations of the Company and the Guarantors, as
applicable, enforceable against the applicable party in accordance with their
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.
     (f) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company and each Guarantor.
     (g) Security Documents. Except as described in the next sentence, the
Security Documents have been, or as of the Closing Date will be, duly
authorized, executed and delivered by the Company and the Guarantors (to the
extent each is a party thereto), conform, or as of the Closing Date will
conform, to the description thereof contained in the Disclosure Package and the
Final Offering Circular and constitute, or as of the Closing Date will
constitute, legal, valid and binding instruments enforceable against the Company
and the Guarantors (to the extent each is a party thereto) in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles. The Company and
the Guarantors (to the extent each is a party thereto) have taken reasonable
best efforts to prepare, execute and deliver certain other Security Documents
(i) covering the pledge of the Company’s equity interest in foreign
Subsidiaries, (ii) granting second lien mortgages over certain real property
owned by the Company and/or Guarantors and (iii) granting the Collateral Trustee
control over certain securities accounts and deposit accounts of the Company and
the Guarantors in connection with the issuance of the Offered Securities, and
will duly execute and deliver such other Security Documents no later than
120 days following the Closing Date. Upon the execution and delivery of such
other Security Documents, such other Security Documents will constitute legal,
valid and binding instruments enforceable against the Company and the Guarantors
(to the extent each is a party thereto) in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
     (h) Validity and Enforceability of Security Documents. The Security
Documents, upon their execution and delivery by the Company and the Guarantors
(to the extent each is a party thereto), created or will create a legally valid,
enforceable and continuing security interest in the Collateral in favor of the
Collateral Trustee for the benefit of the Trustee and the holders of the Offered
Securities, among others, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

-5-



--------------------------------------------------------------------------------



 



     (i) Disclosure of Security Interests. At the Closing Date, the applicable
pledging entity under each Security Document will own the relevant Collateral
covered by such Security Document, free and clear of any security interest,
mortgage, pledge, lien, encumbrance or claim (“Liens”), except (i) for any Liens
securing the Collateral for the benefit of the holders of the Notes, or
(ii) where such Lien would be a Permitted Lien under the terms of the Indenture.
     (j) Perfection of Security Interest. The Company and each Guarantor have
used their reasonable best efforts to complete all filings, registrations with
any governmental or judicial office in the relevant jurisdiction of organization
necessary to ensure the validity, legality and enforceability of the Security
Documents and other actions necessary to perfect and protect the security
interest in the Collateral to be created under the Security Documents, and
(i) upon the filing or recordation with the appropriate governmental authorities
of the financing statements and other filings in appropriate form describing the
Collateral with respect to which a security interest may be perfected by filing
or recordation and (ii) upon the taking of possession or control by the
Collateral Trustee of the Collateral with respect to which a security interest
may be perfected only by possession or control, the Liens created by the
Security Documents shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Company and the Guarantors in
the Collateral to the extent such security interests can be perfected by such
filing, recordation, possession or control with the priority required by the
Security Documents.
     (k) Capitalization. The Company has an authorized capitalization as set
forth in the General Disclosure Package, and all of the issued and outstanding
shares of capital stock of the Company, have been duly and validly authorized by
the board of directors of the Company and are validly issued, fully paid and
non-assessable, and have been offered, sold and issued in compliance with
federal and state securities laws, and conform to the amount thereof contained
in the General Disclosure Package.
     (l) Outstanding Stock. All of the outstanding shares of capital stock or
other equity interests of each Subsidiary (except the Inactive Subsidiaries) of
the Company have been duly authorized and validly issued, are fully paid and
nonassessable and, except to the extent set forth in the General Disclosure
Package, are owned by the Company directly or indirectly through one or more
wholly-owned Subsidiaries, free and clear of any Liens, restriction upon voting
or transfer or any other claim of any third party, except where such Lien would
be a Permitted Lien under the terms of the Indenture.
     (m) No Finder’s Fee. Except as disclosed in the General Disclosure Package
and the Final Offering Circular, there are no contracts, agreements or
understandings between the Company and any person that would give rise to a
valid claim against the Company or any Purchaser for a brokerage commission,
finder’s fee or other like payment in connection with this offering.
     (n) Registration Rights Agreement. The Registration Rights Agreement has
been duly authorized by the Company and each Guarantor; and, when the Offered
Securities are delivered and paid for pursuant to this Agreement on the Closing
Date, the Registration Rights Agreement will have been duly executed and
delivered and will be the valid and legally binding obligations of the Company
and each Guarantor, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

-6-



--------------------------------------------------------------------------------



 



     (o) Exchange Notes. On the Closing Date, the securities to be offered in
exchange for the Notes pursuant to the Registration Rights Agreement (the
“Exchange Notes”) will have been duly authorized by the Company; and when the
Exchange Notes are issued, executed and authenticated in accordance with the
terms of the Exchange Offer and the Indenture, the Exchange Notes will conform
in all material respects to the description thereof contained in the General
Disclosure Package and the Final Offering Circular, will be entitled to the
benefits of the Indenture and will be the valid and legally binding obligations
of the Company, enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
     (p) Exchange Guarantees. The guarantee of the Exchange Notes by each
Guarantor (each, an “Exchange Guarantee”), has been duly authorized by such
Guarantor; and, when issued, will have been duly executed and delivered by each
such Guarantor and will conform in all material respects to the description
thereof contained in the General Disclosure Package and the Final Offering
Circular. When the Exchange Notes have been issued, executed and authenticated
in accordance with the terms of the Exchange Offer and the Indenture, the
Exchange Guarantee of each Guarantor will constitute valid and legally binding
obligations of such Guarantor, enforceable in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
     (q) No Registration Rights. Except as disclosed in the General Disclosure
Package and the Final Offering Circular, there are no contracts, agreements or
understandings between the Company or any Guarantor and any person granting such
person the right to require the Company or such Guarantor to file a registration
statement under the Securities Act with respect to any securities of the Company
or such Guarantor or to require the Company or such Guarantor to include such
securities with the Notes and Guarantees registered pursuant to any registration
statement.
     (r) Absence of Further Requirements. No consent, approval, authorization,
or order of, or filing or registration with, any such court or governmental
agency or body is required for the execution, delivery and performance of this
Agreement by the Company and the consummation of the transactions contemplated
by this Agreement, the Indenture, the Registration Rights Agreement and the
Security Documents in connection with the offering, issuance and sale of the
Offered Securities by the Company and the Guarantors, except for (i) the order
of the Commission declaring effective the Exchange Offer Registration Statement
or, if required, the Shelf Registration Statement (each as defined in the
Registration Rights Agreement), and (ii) approval, authorization, actions,
notices and filings that have been (or contemporaneously herewith will be) duly
obtained, taken, given or made and are (or, upon obtaining, taking, giving or
making any such approval, authorization, action, notice or filing, will be) in
full force and effect and, in the case of any approvals, authorizations,
actions, notices or filings by, to or with any governmental authority (excluding
filings of financing statements under the Uniform Commercial Code, filings in
the U.S. Patent and Trademark Office and filings with respect to any mortgage in
connection with perfecting security interests granted under the Security
Documents).

-7-



--------------------------------------------------------------------------------



 



     (s) Title to Property. Except as disclosed in the General Disclosure
Package, the Company, the Guarantors and each of their respective Subsidiaries
have good and marketable title in fee simple to all items of real property and
good title to all personal property which they own and are material to the
business of the Company and its Subsidiaries taken as a whole free and clear of
all liens, encumbrances, claims and defects that would materially affect the
value thereof or materially interfere with the use made or to be made thereof by
them. The Company, the Guarantors and each of their respective Subsidiaries have
valid rights to lease or otherwise use all items of real or personal property
which they lease and are material to the business of the Company and its
Subsidiaries taken as a whole, except such as are described in the General
Disclosure Package or such as could not reasonably be expected to have a
Material Adverse Effect.
     (t) Absence of Defaults and Conflicts Resulting from Transaction. The
execution, delivery and performance of this Agreement, the Indenture, the
Registration Rights Agreement and the Security Documents, and the issuance and
sale of the Offered Securities and compliance with the terms and provisions
hereof and thereof will not conflict with or result in a breach or violation of
any of the terms and provisions of, result in the imposition of any lien, charge
or encumbrance upon any property or assets of the Company, the Guarantors or any
of their respective Subsidiaries, or constitute a default or a Debt Repayment
Triggering Event (as defined below) under any indenture, mortgage deed, deed of
trust, loan agreement or other agreement or instrument to which the Company, the
Guarantors or any of their respective Subsidiaries is a party or by which the
Company, the Guarantors or any of their respective Subsidiaries is bound or to
which any of the property or assets of the Company, the Guarantors or any of
their respective Subsidiaries is subject, nor will such action result in any
violation of the provisions of the charter or by-laws (or other organizational
documents, as applicable) of the Company, the Guarantors or any of their
respective Subsidiaries, or any statute or any order, rule or regulation of any
court or governmental agency or body, having jurisdiction over the Company, the
Guarantors or any of their respective Subsidiaries or any of their respective
properties or assets, except for such defaults, conflicts, breaches or
violations (other than with respect to the charter or by-laws of the Company,
the Guarantors or any of their respective Subsidiaries) as could not reasonably
be expected to have a Material Adverse Effect; a “Debt Repayment Triggering
Event” means any event or condition that gives, or with the giving of notice or
lapse of time would give, the holder of any note, debenture, or other evidence
of indebtedness (or any person acting on such holder’s behalf) the right to
require the repurchase, redemption or repayment of all or a portion of such
indebtedness by the Company, the Guarantors or any of their respective
Subsidiaries.
     (u) Absence of Existing Defaults and Conflicts. None of the Company, the
Guarantors or any of their respective Subsidiaries, except for the Inactive
Subsidiaries (i) is in violation of its respective charter or by-laws (or other
organizational documents, as applicable), (ii) is in default in any respect, and
no event has occurred which, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant or condition contained in any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which it is a party or by which it
is bound or to which any of its property or assets is subject or (iii) is in
violation in any respect of any law, ordinance, governmental rule, regulation or
court decree to which it or its property or assets may be subject, except any
violations or defaults (other than with respect to the charter or by-laws of the
Company, the Guarantors or their respective Subsidiaries) which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

-8-



--------------------------------------------------------------------------------



 



     (v) Possession of Licenses and Permits. The Company, the Guarantors and
their respective Subsidiaries possess and are in compliance with the terms of
all licenses, certificates, authorizations and permits (“Licenses”) issued by,
and have made all declarations and filings with, the appropriate state, federal
or foreign regulatory agencies or bodies which are necessary or desirable for
the ownership of their respective properties or the conduct of their respective
businesses as described in the General Disclosure Package, except where any
failures to possess or make the same, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, and none of the
Company or any Guarantor has received notification of any revocation or
modification of any such license, authorization or permit and has no reason to
believe that any such license, certificate, authorization or permit will not be
renewed.
     (w) Absence of Labor Dispute. No labor disturbance by the employees of the
Company, the Guarantors or any of their respective Subsidiaries exists or is
imminent which could reasonably be expected to have a Material Adverse Effect.
To the best of the knowledge of the Company or the Guarantors, no key employee
or significant group of employees of the Company, the Guarantors, or their
respective Subsidiaries plans to terminate employment with the Company, the
Guarantors or any of their respective Subsidiaries.
     (x) Possession of Intellectual Property. The Company, the Guarantors and
their respective Subsidiaries own or possess the right to use all patents,
trademarks, trademark registrations, service marks, service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets and rights
(collectively, “Intellectual Property Rights”) necessary to conduct the business
now operated by them, and neither the Company nor any Guarantor is aware of any
claim to the contrary or any challenge by any other person to the rights of the
Company, the Guarantors and their respective Subsidiaries with respect to the
foregoing. The business of the Company and the Guarantors as now conducted and
as proposed to be conducted does not and will not infringe or conflict with any
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses or other intellectual property or franchise right of any person. Except
as described in the General Disclosure Package, no claim has been made against
the Company or any Guarantor alleging the infringement by the Company or any
Guarantor of any patent, trademark, service mark, trade name, copyright, trade
secret, license or other Intellectual Property Right or franchise right of any
person.
     (y) Environmental Laws. There has been no storage, generation,
transportation, handling, treatment, disposal, discharge, emission, or other
release of any kind of toxic or other wastes or other hazardous substances by,
due to, or caused by the Company, the Guarantors or any of their respective
Subsidiaries (or, to the best knowledge of the Company and the Guarantors, any
other entity for whose acts or omissions the Company or any of its Subsidiaries
is or may be liable) upon any of the property now or previously owned or leased
by the Company, the Guarantors or any of their respective Subsidiaries, or upon
any other property, in violation of any statute or any ordinance, rule,
regulation, order, judgment, decree or permit which would, under any statute or
any ordinance, rule (including rule of common law), regulation, order, judgment,
decree or permit, give rise to any liability, except for any violation or
liability which could not reasonably be expected to have, individually or in the
aggregate with all such violations and liabilities, a Material Adverse Effect;
there has been no disposal, discharge, emission or other release of any kind
onto such property or into the environment surrounding such property of any
toxic or other wastes or other hazardous substances with respect to which the
Company, the Guarantors or any of their respective Subsidiaries have knowledge,
except for any such disposal, discharge, emission, or other release of any kind
which could not reasonably be expected to have, individually or in the aggregate
with all such discharges and other releases, a Material Adverse Effect.

-9-



--------------------------------------------------------------------------------



 



     (z) Accurate Disclosure. The statements in the General Disclosure Package
and the Final Offering Circular under the headings “Certain U.S. Federal Income
Tax Considerations,” “Description of Other Indebtedness,” and “Plan of
Distribution” insofar as such statements summarize legal matters, agreements,
documents or proceedings discussed therein, are accurate and fair summaries of
such legal matters, agreements, documents or proceedings and present the
information required to be shown.
     (aa) Absence of Manipulation. None of the Company, the Guarantors and their
respective affiliates has, either alone or with one or more other persons, bid
for or purchased for any account in which it or any of its affiliates had a
beneficial interest any Offered Securities or attempt to induce any person to
purchase any Offered Securities.
     (bb) Statistical and Market-Related Data. Any third-party statistical and
market-related data included in a Preliminary Offering Circular, Final Offering
Circular or any Issuer Free Writing Communication are based on or derived from
sources that the Company and the Guarantors believe to be reliable and accurate.
     (cc) Internal Controls and Compliance with the Sarbanes-Oxley Act. The
Company and its boards of directors are in compliance with Sarbanes-Oxley and
all applicable Exchange Rules. Except as set forth in the General Disclosure
Package, the Company maintains a system of internal controls, including, but not
limited to, internal controls over accounting matters and financial reporting
and legal and regulatory compliance controls (collectively, “Internal Controls”)
that comply with the Securities Laws and are sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with U.S. Generally
Accepted Accounting Principles and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Internal Controls are overseen by
the audit committee of the Company’s board of directors in accordance with
Exchange Rules. The Company has not publicly disclosed or reported to the audit
committee or its board of directors, and within the next 90 days the Company
does not reasonably expect to publicly disclose or report to its audit committee
or its board of directors, material weakness (including significant deficiencies
that, when aggregated, raise to the level of a material weakness), change in
Internal Controls or fraud involving management or other employees who have a
significant role in Internal Controls, any violation of, or failure to comply
with, the Securities Laws, or any matter which, if determined adversely, would
have a Material Adverse Effect.

-10-



--------------------------------------------------------------------------------



 



     (dd) Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as such term is defined in
Rules 13a-15 and 15d-15 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company and its Subsidiaries is made known to the chief executive officer and
chief financial officer of the Company by others within the Company or any of
its Subsidiaries, and such disclosure controls and procedures are reasonably
effective to perform the functions for which they were established subject to
the limitations of any such control system; the Company’s auditors and the audit
committee of the board of directors of the Company have been advised of: (i) any
significant deficiencies or material weaknesses in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize, and report financial data; and (ii) any fraud, whether or
not material, that involves management or other employees who have a role in the
Company’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.
     (ee) Litigation. Except as set forth in the General Disclosure Package,
there is no legal or governmental proceeding pending to which the Company, the
Guarantors or their respective Subsidiaries is a party or of which any property
or assets of the Company, the Guarantors or their respective Subsidiaries is the
subject, which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect or would prevent or adversely affect the
ability of the Company or the Guarantors to perform its obligations under this
Agreement, the Indenture, the Registration Rights Agreement and the Security
Documents; and to the best knowledge of the Company and the Guarantors, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others.
     (ff) Financial Statements. The financial statements, together with the
related notes and schedules, included in the General Disclosure Package and the
Final Offering Circular fairly present the financial position and the results of
operations and changes in financial position of the Company, the Guarantors and
their respective consolidated Subsidiaries at the respective dates or for the
respective periods therein specified. Such statements and related notes and
schedules have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis except as may be set forth in the
General Disclosure Package and the Final Offering Circular. The financial
statements, together with the related notes and schedules, included in the
General Disclosure Package and the Final Offering Circular comply in all
material respects with the Securities Act and the Rules and Regulations
thereunder.
     (gg) No Material Adverse Change in Business. Except as disclosed in the
General Disclosure Package, since the end of the period covered by the latest
audited financial statements included in the General Disclosure Package
(i) there has been no change, nor any development or event involving a
prospective change, in the condition (financial or otherwise), results of
operations, business, properties or prospects of the Company, the Guarantors and
their respective Subsidiaries, taken as a whole that is material and adverse,
(ii) except as disclosed in or contemplated by the General Disclosure Package,
there has been no dividend or distribution of any kind declared, paid or made by
the Company or the Guarantors on any class of their capital stock and
(iii) except as disclosed in or contemplated by the General Disclosure Package,
there has been no material adverse change in the capital stock, short-term
indebtedness, long-term indebtedness, net current assets or net assets of the
Company, the Guarantors and their respective Subsidiaries; none of the Company,
the Guarantors or any of their respective Subsidiaries has sustained, since the
date of the latest audited financial statements included in the General
Disclosure Package, any material loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree,
other than as set forth in the General Disclosure Package.

-11-



--------------------------------------------------------------------------------



 



     (hh) Investment Company Act. None of the Company, the Guarantors or any of
their respective Subsidiaries is and, after giving effect to the offering and
sale of the Offered Securities and the application of the proceeds thereof as
described in the General Disclosure Package, will be an “investment company” as
defined in the Investment Company Act of 1940 (the “Investment Company Act”).
     (ii) ERISA. None of the Company or any Guarantor has or has ever had any
“defined benefit plans” (as defined in Section 3(35) of the Employee Retirement
Income Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”)), plans subject to Title IV of ERISA,
“multiemployer plans” (as defined in Section 3(37) of ERISA) or “multiple
employer welfare arrangements” (as defined in Section 3(4) of ERISA). No
“prohibited transaction” (as defined in Section 406 of ERISA, or Section 4975 of
the Internal Revenue Code of 1986, as amended from time to time (the “Code”))
has occurred with respect to any employee benefit plan which could reasonably be
expected to have a Material Adverse Effect; each employee benefit plan is in
compliance in all material respects with applicable law, including ERISA and the
Code; none of the Company or any Guarantor has incurred or expects to incur
liability under Title IV of ERISA with respect to the termination of, or
withdrawal from, any “pension plan”; and each employee benefit plan for which
the Company or any Guarantor would have any liability that is intended to be
qualified under Section 401(a) of the Code is so qualified in all material
respects and nothing has occurred, whether by action or by failure to act, which
could cause the loss of such qualification.
     (jj) Tax Returns. The Company, the Guarantors and each of their respective
Subsidiaries (i) have filed all required federal, state and foreign income and
franchise tax returns except for those where the failure to file could not
reasonably be expected to have a Material Adverse Effect, (ii) have paid all
federal state, local and foreign taxes due and payable for which it is liable,
and (iii) do not have any tax deficiency or claims outstanding or assessed or,
to the best of the Company’s knowledge, proposed against it which could not
reasonably be expected to have a Material Adverse Effect.
     (kk) Insurance. The Company, the Guarantors and each of their respective
Subsidiaries carry, or are covered by, insurance in such amounts and covering
such risks as is adequate for the conduct of their respective businesses and the
value of their respective properties and as is customary for companies engaged
in similar businesses in similar industries. The Company, the Guarantors and
each of their respective Subsidiaries reasonably believes that it will be able
to renew its existing insurance as and when such coverage expires or will be
able to obtain replacement insurance adequate for the conduct of its business
and the value of its properties at a cost that could not reasonably be expected
to have a Material Adverse Effect.

-12-



--------------------------------------------------------------------------------



 



     (ll) Unlawful Contributions. None of the Company, the Guarantors or any of
their respective Subsidiaries nor, to the best knowledge of the Company and the
Guarantors, any employee or agent of the Company, the Guarantors or their
respective Subsidiaries, has made any contribution or other payment to any
official of, or candidate for, any federal, state or foreign office in violation
of any law.
     (mm) Transactions with Unconsolidated Entities. There are no transactions,
arrangements or other relationships between and/or among the Company, the
Guarantors or any of their respective affiliates (as such term is defined in
Rule 405 of the Securities Act) and any unconsolidated entity, including, but
not limited to, any structure finance, special purpose or limited purpose entity
that could reasonably be expected to materially affect the liquidity or the
availability of or requirements for capital resources of the Company or any
Guarantor.
     (nn) Money Laundering. The operations of the Company and the Guarantors
and, to the actual knowledge of the Company and the Guarantors, any of their
affiliates, have been conducted at all times in compliance with the applicable
federal and state laws relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including the financial recordkeeping and reporting
requirements of The Bank Secrecy Act of 1970, as amended, Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), the Foreign Corrupt Practices Act and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56, and, none of the Company, the
Guarantors nor, to the actual knowledge of the Company and the Guarantors, any
of their affiliates is (i) a person that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order, (ii) a person owned
or controlled by, or acting for or on behalf of, any person that is listed in
the annex to, or is otherwise subject to the provisions of, the Executive Order,
(iii) a person with which the Purchasers are prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (iv) a person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order or (v) a person that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control (“OFAC”) at its
official website or any replacement website or other replacement official
publication of such list or any other person (including any foreign country and
any national of such country) with whom the United States Treasury Department
prohibits doing business in accordance with OFAC regulations. No action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any Guarantor with respect to the
Anti-Terrorism Laws is pending or, to the knowledge of the Company and the
Guarantors, threatened.
     (oo) Other Transactions. None of the Company, the Guarantors nor, to the
actual knowledge of the Company and the Guarantors, any director, officer,
broker, employee, affiliate or other agent of the Company or the Guarantors
acting in any capacity in connection with the offering hereunder (i) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any person described in paragraph
(nn) above, (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

-13-



--------------------------------------------------------------------------------



 



     (pp) Regulations T, U, X. Neither the Company nor any Guarantor nor any of
their respective subsidiaries nor any agent thereof acting on their behalf has
taken, and none of them will take, any action that might cause this Agreement or
the issuance or sale of the Offered Securities to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System.
     (qq) Ratings. No “nationally recognized statistical rating organization” as
such term is defined for purposes of Rule 436(g)(2) (i) has imposed (or has
informed the Company or any Guarantor that it is considering imposing) any
condition (financial or otherwise) on the Company’s or any Guarantor’s retaining
any rating assigned to the Company or any Guarantor or any securities of the
Company or any Guarantor or (ii) has indicated to the Company or any Guarantor
that it is considering any of the actions described in Section 7(b)(ii) hereof.
     (rr) Class of Securities Not Listed. No securities of the same class
(within the meaning of Rule 144A(d)(3)) as the Offered Securities are listed on
any national securities exchange registered under Section 6 of the Exchange Act
or quoted in a U.S. automated inter-dealer quotation system.
     (ss) No Registration. The offer and sale of the Offered Securities in the
manner contemplated by this Agreement will be exempt from the registration
requirements of the Securities Act by reason of Section 4(2) thereof and
Regulation S thereunder; and it is not necessary to qualify an indenture in
respect of the Offered Securities under the United States Trust Indenture Act of
1939, as amended (the “Trust Indenture Act”).
     (tt) No General Solicitation; No Directed Selling Efforts. Neither the
Company, nor any Guarantor, nor any of their respective affiliates, nor any
person acting on its or their behalf (i) has, within the six-month period prior
to the date hereof, offered or sold in the United States or to any U.S. person
(as such terms are defined in Regulation S under the Securities Act) the Offered
Securities or any security of the same class or series as the Offered Securities
or (ii) has offered or will offer or sell the Offered Securities (A) in the
United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) or (B) with respect to any such
securities sold in reliance on Rule 903 of Regulation S (“Regulation S”) under
the Securities Act, by means of any directed selling efforts within the meaning
of Rule 902(c) of Regulation S. The Company, the Guarantors, their respective
affiliates and any person acting on its or their behalf have complied and will
comply with the offering restrictions requirement of Regulation S. Neither the
Company nor any Guarantor has entered and neither the Company nor any Guarantor
will enter into any contractual arrangement with respect to the distribution of
the Offered Securities except for this Agreement.
     (uu) Reporting Status. The Company is subject to Section 13 or 15(d) of the
Exchange Act.
     (vv) No Substantial U.S. Market Interest. There is no “substantial U.S.
market interest” as defined in Rule 902(n) of Regulation S in the Company’s debt
securities.

-14-



--------------------------------------------------------------------------------



 



     3. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth herein, the Company agrees to sell to the several
Purchasers, and each of the Purchasers agrees, severally and not jointly, to
purchase from the Company, at a purchase price of 97.250% of the principal
amount thereof, the respective principal amounts of Notes set forth opposite the
names of the several Purchasers in Schedule A hereto.
     The Company will deliver against payment of the purchase price the Offered
Securities to be offered and sold by the Purchasers in reliance on Regulation S
(the “Regulation S Securities”) in the form of one or more permanent global
securities in registered form without interest coupons (the “Regulation S Global
Securities”) which will be deposited with the Trustee as custodian for The
Depository Trust Company (“DTC”) for the respective accounts of the DTC
participants for Morgan Guaranty Trust Company of New York, Brussels office, as
operator of the Euroclear System (“Euroclear”), and Clearstream Banking, société
anonyme (“Clearstream, Luxembourg”) and registered in the name of Cede & Co., as
nominee for DTC. The Company will deliver against payment of the purchase price
the Offered Securities to be purchased by each Purchaser hereunder and to be
offered and sold by each Purchaser in reliance on Rule 144A (the “144A
Securities”) in the form of one permanent global security in definitive form
without interest coupons (the “Restricted Global Securities”) deposited with the
Trustee as custodian for DTC and registered in the name of Cede & Co., as
nominee for DTC. The Regulation S Global Securities and the Restricted Global
Securities shall be assigned separate CUSIP numbers. The Restricted Global
Securities shall include the legend regarding restrictions on transfer set forth
under “Transfer Restrictions” in the Final Offering Circular. Until the
termination of the distribution compliance period (as defined in Regulation S)
with respect to the offering of the Offered Securities, interests in the
Regulation S Global Securities may only be held by the DTC participants for
Euroclear and Clearstream, Luxembourg. Interests in any permanent global
Securities will be held only in book-entry form through Euroclear, Clearstream,
Luxembourg or DTC, as the case may be, except in the limited circumstances
described in the Final Offering Circular.
     Payment for the Offered Securities shall be made by the Purchasers in
Federal (same day) funds by wire transfer to an account at a bank acceptable to
Credit Suisse drawn to the order of the Company at the office of Shearman &
Sterling LLP, 599 Lexington Avenue, New York, New York 10022, at 9:00 a.m., New
York time, on November 16, 2010, or at such other time not later than seven full
business days thereafter as Credit Suisse and the Company determine, such time
being herein referred to as the “Closing Date”, against delivery to the Trustee
as custodian for DTC of (i) the Regulation S Global Securities representing all
of the Regulation S Securities for the respective accounts of the DTC
participants for Euroclear and Clearstream, Luxembourg and (ii) the Restricted
Global Securities representing all of the 144A Securities. The Regulation S
Global Securities and the Restricted Global Securities will be made available
for checking at the above office of Shearman & Sterling LLP at least 24 hours
prior to the Closing Date.
     4. Representations by Purchasers; Resale by Purchasers. (a) Each Purchaser
severally represents and warrants to the Company and the Guarantors that it is
an “accredited investor” within the meaning of Regulation D under the Securities
Act.

-15-



--------------------------------------------------------------------------------



 



     (b) Each Purchaser severally acknowledges that the Offered Securities have
not been registered under the Securities Act and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
except in accordance with Regulation S or pursuant to an exemption from the
registration requirements of the Securities Act. Each Purchaser severally
represents and agrees that it has offered and sold the Offered Securities, and
will offer and sell the Offered Securities (i) as part of its distribution at
any time and (ii) otherwise until 40 days after the later of the commencement of
the offering and the Closing Date, only in accordance with Rule 903 or
Rule 144A. Accordingly, neither such Purchaser nor its affiliates, nor any
persons acting on its or their behalf, have engaged or will engage in any
directed selling efforts with respect to the Offered Securities, and such
Purchaser, its affiliates and all persons acting on its or their behalf have
complied and will comply with the offering restrictions requirement of
Regulation S. Each Purchaser severally agrees that, at or prior to confirmation
of sale of the Offered Securities, other than a sale pursuant to Rule 144A, such
Purchaser will have sent to each distributor, dealer or person receiving a
selling concession, fee or other remuneration that purchases the Offered
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meanings given to
them by Regulation S.”
Terms used in this subsection (b) have the meanings given to them by
Regulation S.
     (c) Each Purchaser severally agrees that it and each of its affiliates has
not entered and will not enter into any contractual arrangement with respect to
the distribution of the Offered Securities except for any such arrangements with
the other Purchasers or affiliates of the other Purchasers or with the prior
written consent of the Company and the Guarantors.
     (d) Each Purchaser severally agrees that it and each of its affiliates will
not offer or sell the Offered Securities in the United States by means of any
form of general solicitation or general advertising within the meaning of
Rule 502(c), including, but not limited to (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, or (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising. Each Purchaser severally agrees, with respect to resales made in
reliance on Rule 144A of any of the Offered Securities, to deliver either with
the confirmation of such resale or otherwise prior to settlement of such resale
a notice to the effect that the resale of such Offered Securities has been made
in reliance upon the exemption from the registration requirements of the
Securities Act provided by Rule 144A.

-16-



--------------------------------------------------------------------------------



 



     5. Certain Agreements of the Company and each Guarantor. The Company and
each Guarantor agrees with the several Purchasers that:
     (a) Amendments and Supplements to Offering Circulars. The Company and the
Guarantors will promptly advise the Representative of any proposal to amend or
supplement the Preliminary or Final Offering Circular and will not effect such
amendment or supplementation without the Representative’s consent. If, at any
time prior to the completion of the resale of the Offered Securities by the
Purchasers, there occurs an event or development as a result of which any
document included in the Preliminary or Final Offering Circular, the General
Disclosure Package or any Supplemental Marketing Material, if republished
immediately following such event or development, included or would include an
untrue statement of a material fact or omitted or would omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, the Company and
the Guarantors promptly will notify Credit Suisse of such event and promptly
will prepare and furnish, at its own expense, to the Purchasers and the dealers
and to any other dealers at the request of the Representative, an amendment or
supplement which will correct such statement or omission. Neither Credit
Suisse’s consent to, nor the Purchasers’ delivery to offerees or investors of,
any such amendment or supplement shall constitute a waiver of any of the
conditions set forth in Section 7.
     (b) Furnishing of Offering Circulars. The Company and the Guarantors will
furnish to the Representative copies of the Preliminary Offering Circular, each
other document comprising a part of the General Disclosure Package, the Final
Offering Circular, all amendments and supplements to such documents and each
item of Supplemental Marketing Material, in each case as soon as available and
in such quantities as the Representative request. At any time when the Company
is not subject to Section 13 or 15(d), the Company and the Guarantor will
promptly furnish or cause to be furnished to the Representative and, upon
request of holders and prospective purchasers of the Offered Securities, to such
holders and purchasers, copies of the information required to be delivered to
holders and prospective purchasers of the Offered Securities pursuant to
Rule 144A(d)(4) (or any successor provision thereto) in order to permit
compliance with Rule 144A in connection with resales by such holders of the
Offered Securities. The Company will pay the expenses of printing and
distributing to the Purchasers all such documents.
     (c) Blue Sky Qualifications. The Company and the Guarantors will arrange
for the qualification of the Offered Securities for sale and the determination
of their eligibility for investment under the laws of such jurisdictions in the
United States and Canada as the Representative designates and will continue such
qualifications in effect so long as required for the resale of the Offered
Securities by the Purchasers, provided that the Company will not be required to
qualify as a foreign corporation or to file a general consent to service of
process in any such state.
     (d) Reporting Requirements. For so long as the Offered Securities remain
outstanding, the Company and the Guarantors will furnish to the Representative
and, upon request, to each of the other Purchasers, as soon as practicable after
the end of each fiscal year, a copy of their respective annual reports to
stockholders for such year; and the Company and the Guarantors will furnish to
the Representative and, upon request, to each of the other Purchasers (i) as
soon as available, a copy of each report and any definitive proxy statement of
the Company and the Guarantors filed with the Commission under the Exchange Act
or mailed to stockholders (ii) from time to time, such other information
concerning the Company and the Guarantor the Representative may reasonably
request. However, so long as the Company is subject to the reporting
requirements of either Section 13 or Section 15(d) of the Exchange Act and is
timely filing reports with the Commission on its Electronic Data Gathering,
Analysis and Retrieval system (“EDGAR”), it is not required to furnish such
reports or statements to the Purchasers or the Representative.

-17-



--------------------------------------------------------------------------------



 



     (e) Transfer Restrictions. During the period of two years after the Closing
Date, the Company will, upon request, furnish to the Representative, each of the
other Purchasers and any holder of Offered Securities a copy of the restrictions
on transfer applicable to the Offered Securities.
     (f) No Resales by Affiliates. During the period of two years after the
Closing Date, the Company will not, and will not permit any of its affiliates
(as defined in Rule 144) to, resell any of the Offered Securities that have been
reacquired by any of them.
     (g) Investment Company. During the period of two years after the Closing
Date, neither the Company nor any Guarantor will be or become, an open-end
investment company, unit investment trust or face-amount certificate company
that is or is required to be registered under Section 8 of the Investment
Company Act.
     (h) Payment of Expenses. The Company and the Guarantors will pay all
expenses incident to the performance of their respective obligations under this
Agreement, the Indenture, the Registration Rights Agreement and Security
Documents including but not limited to (i) the fees and expenses of the Trustee,
the Collateral Trustee and their respective professional advisers; (ii) all
expenses in connection with the execution, issue, authentication, packaging and
initial delivery of the Offered Securities, including any stamp or transfer
taxes in connection with the original issuance and sale of the Offered
Securities, and, as applicable, the Exchange Notes (as defined in the
Registration Rights Agreement), the preparation and printing of this Agreement,
the Registration Rights Agreement, the Security Documents the Offered
Securities, the Indenture, the Preliminary Offering Circular, any other
documents comprising any part of the General Disclosure Package, the Final
Offering Circular, all amendments and supplements thereto, each item of
Supplemental Marketing Material and any other document relating to the issuance,
offer, sale and delivery of the Offered Securities and as applicable, the
Exchange Notes; (iii) the cost of any advertising approved by the Company in
connection with the issue of the Offered Securities; (iv) any expenses
(including fees and disbursements of counsel to the Purchasers) incurred in
connection with qualification of the Offered Securities or the Exchange Notes
for sale under the laws of such jurisdictions in the United States and Canada as
the Representative designates and the preparation and printing of memoranda
relating thereto, (v) any fees charged by investment rating agencies for the
rating of the Offered Securities or the Exchange Notes, and (vi) expenses
incurred in distributing the Preliminary Offering Circular, any other documents
comprising any part of the General Disclosure Package, the Final Offering
Circular (including any amendments and supplements thereto) and any Supplemental
Marketing Material to the Purchasers. The Company and the Guarantors will also
pay or reimburse the Purchasers (to the extent incurred by them) for reasonable
costs and expenses of the Purchasers and the Company’s officers and employees
and any other expenses of the Purchasers, the Company and the Guarantors
relating to investor presentations on any “road show” in connection with the
offering and sale of the Offered Securities including, without limitation, any
travel expenses of the Company’s and the Guarantors officers and employees and
any other expenses of the Company and the Guarantors including the chartering of
airplanes.
     (i) Stamp Tax. The Company will pay all stamp or other issuance or transfer
taxes or duties or other similar fees or charges required to be paid in
connection with the execution and delivery of this Agreement, the issuance or
sale by the Company and the Guarantors of the Offered Securities and the filing
or recordation of the Security Documents.

-18-



--------------------------------------------------------------------------------



 



     (j) Use of Proceeds. The Company will use the net proceeds received in
connection with this offering in the manner described in the “Use of Proceeds”
section of the General Disclosure Package and the Company does not intend to use
any of the proceeds from the sale of the Offered Securities hereunder to repay
any outstanding debt owed to any affiliate of any Purchaser.
     (k) Absence of Manipulation. In connection with the offering, until Credit
Suisse shall have notified the Company and the other Purchasers of the
completion of the resale of the Offered Securities, neither the Company, the
Guarantors nor any of their affiliates will, either alone or with one or more
other persons, bid for or purchase for any account in which it or any of its
affiliates has a beneficial interest any Offered Securities or attempt to induce
any person to purchase any Offered Securities; and neither it nor any of their
affiliates will make bids or purchases for the purpose of creating actual, or
apparent, active trading in, or of raising the price of, the Offered Securities.
     (l) Restriction on Sale of Securities. For a period of 60 days after the
date hereof, neither the Company nor any Guarantor will, directly or indirectly,
take any of the following actions with respect to any United States
dollar-denominated debt securities issued or guaranteed by the Company or such
Guarantor and having a maturity of more than one year from the date of issue or
any securities convertible into or exchangeable or exercisable for any of such
debt securities (“Lock-Up Securities”): (i) offer, sell, issue, contract to
sell, pledge or otherwise dispose of Lock-Up Securities, (ii) offer, sell,
issue, contract to sell, contract to purchase or grant any option, right or
warrant to purchase Lock-Up Securities, (iii) enter into any swap, hedge or any
other agreement that transfers, in whole or in part, the economic consequences
of ownership of Lock-Up Securities, (iv) establish or increase a put equivalent
position or liquidate or decrease a call equivalent position in Lock-Up
Securities within the meaning of Section 16 of the Exchange Act or (v) file with
the Commission a registration statement under the Securities Act relating to
Lock-Up Securities, or publicly disclose the intention to take any such action,
without the prior written consent of the Representative, except issuances of
Lock-Up Securities pursuant to the exercise of warrants, options or preferred
stock (including issuances in lieu of cash dividend payments) and the filing of
one or more registration statements under the Securities Act pursuant to the
Registration Rights Agreement. For the avoidance of doubt, this lock-up will not
prevent an unrestricted subsidiary from issuing debt securities. None of the
Company or any Guarantor will at any time directly or indirectly, take any
action referred to in clauses (i) through (v) above with respect to any
securities under circumstances where such offer, sale, pledge, contract or
disposition would cause the exemption afforded by Section 4(2) of the Securities
Act or the safe harbor of Regulation S thereunder to cease to be applicable to
the offer and sale of the Offered Securities.
     6. Free Writing Communications. (a) Issuer Free Writing Communications. The
Company and each Guarantor each represents and agrees that, unless it obtains
the prior consent of Credit Suisse, and each Purchaser represents and agrees
that, unless it obtains the prior consent of the Company and Credit Suisse, it
has not made and will not make any offer relating to the Offered Securities that
would constitute an Issuer Free Writing Communication.

-19-



--------------------------------------------------------------------------------



 



     (b) Term Sheets. The Company consents to the use by any Purchaser of a Free
Writing Communication that (i) contains only (A) information describing the
preliminary terms of the Offered Securities or their offering or (B) information
that describes the final terms of the Offered Securities or their offering and
that is included in or is subsequently included in the Final Offering Circular,
including by means of a pricing term sheet in the form of Annex A hereto, or
(ii) does not contain any material information about the Company or any
Guarantor or their securities that was provided by or on behalf of the Company
or any Guarantor, it being understood and agreed that the Company and each
Guarantor shall not be responsible to any Purchaser for liability arising from
any inaccuracy in such Free Writing Communications referred to in clause (i) or
(ii) as compared with the information in the Preliminary Offering Circular, the
Final Offering Circular or the General Disclosure Package.
     7. Conditions of the Obligations of the Purchasers. The obligations of the
several Purchasers to purchase and pay for the Offered Securities will be
subject to the accuracy of the representations and warranties of the Company and
the Guarantors herein (as though made on the Closing Date), to the accuracy of
the statements of officers of the Company and the Guarantors made pursuant to
the provisions hereof, to the performance by the Company and the Guarantors of
their obligations hereunder and to the following additional conditions
precedent:
     (a) Accountants’ Comfort Letter. The Representative shall have received
letters, dated (A) the date hereof of (i) KPMG LLP, in form and substance
satisfactory to the Representative and (B) the Closing Date, of KPMG LLP, in
form and substance satisfactory to the Representative, which letters shall each
contain confirming statements and information of the type ordinarily included in
“accountants’ comfort letters” to underwriters with respect to the financial
statements and certain financial information contained or incorporated by
reference in the General Disclosure Package and Final Offering Circular, except
that the specific date referred to therein for the carrying out of procedures
shall be no more than 3 business days prior to the date of such letter.
     (b) No Material Adverse Change. Subsequent to the execution and delivery of
this Agreement, there shall not have occurred (i) any change, or any development
or event involving a prospective change, in the condition (financial or
otherwise), results of operations, business, properties or prospects of the
Company, the Guarantors and their respective Subsidiaries taken as a whole
which, in the judgment of the Representative, is material and adverse and makes
it impractical or inadvisable to market the Offered Securities; (ii) any
downgrading in the rating of any debt securities or preferred stock of the
Company by any “nationally recognized statistical rating organization” (as
defined for purposes of Rule 436(g)), or any public announcement that any such
organization has under surveillance or review its rating of any debt securities
or preferred stock of the Company (other than an announcement with positive
implications of a possible upgrading, and no implication of a possible
downgrading, of such rating); (iii) any change in U.S. or international
financial, political or economic conditions or currency exchange rates or
exchange controls the effect of which is such as to make it, in the judgment of
the Representative, impractical to market or to enforce contracts for the sale
of the Offered Securities, whether in the primary market or in respect of
dealings in the secondary market; (iv) any suspension or material limitation of
trading in securities generally on the New York Stock Exchange, or any setting
of minimum or maximum prices for trading on such exchange; (v) or any suspension
of trading of any securities of the Company on any exchange or in the
over-the-counter market; (vi) any banking moratorium declared by any U.S.
federal or, New York authorities; (vii) any major disruption of settlements of
securities, payment, or clearance services in the United States or any other
country where such securities are listed or (viii) any attack on, outbreak or
escalation of hostilities or act of terrorism involving the United States, any
declaration of war by Congress or any other national or international calamity
or emergency if, in the judgment of the Representative, the effect of any such
attack, outbreak, escalation, act, declaration, calamity or emergency is such as
to make it impractical or inadvisable to market the Offered Securities or to
enforce contracts for the sale of the Offered Securities.

-20-



--------------------------------------------------------------------------------



 



     (c) Opinion of Counsel for Company. The Purchasers shall have received an
opinion, dated the Closing Date, of Greenberg Traurig, P.A. (“Greenberg
Traurig”), counsel for the Company to the effect that:
     (i) Good Standing of the Company. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the conduct of its businesses or the
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or to be in good standing,
considering all such cases in the aggregate, would not have a Material Adverse
Effect.
     (ii) Good Standing of the Guarantors. Each Guarantor has been duly
incorporated (or, with respect to any Guarantor that is not a corporation, duly
organized and formed) and is validly existing as a corporation (or such other
entity, as applicable) in good standing, to the extent such concept is
applicable, under the laws of its jurisdiction of incorporation (or organization
and formation, as applicable), is duly qualified to do business and is in good
standing (to the extent such concept is applicable) as a foreign corporation (or
such other entity, as applicable) in each jurisdiction in which its respective
ownership or lease of property or the conduct of its business (based on
information from the Company as to such ownership, lease or conduct) requires
such qualification, and has all power and authority necessary to own or hold its
properties and to conduct the business in which it is engaged and as described
in the General Disclosure Package, except where the failure to so qualify or
have such power or authority could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
     (iii) Offered Securities. The Indenture has been duly authorized, executed
and delivered by the Company and the Guarantors; the Notes have been duly
authorized, executed, authenticated, issued and delivered by the Company; the
Guarantees have been duly authorized, executed and delivered by each Guarantor;
and the Indenture, the Notes and the Guarantees constitute valid and legally
binding obligations of the Company and the Guarantors, respectively, enforceable
in accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles and
entitled to the benefits provided by the Indenture.
     (iv) Exchange Notes; Exchange Guarantees. The Exchange Notes have been duly
authorized by the Company; the Exchange Guarantees have been duly authorized by
each Guarantor; and when the Exchange Notes and the Exchange Guarantees are
issued, executed and authenticated in accordance with the terms of the Exchange
Offer and the Indenture, the Exchange Notes and the Exchange Guarantees will be
entitled to the benefits of the Indenture and will be the valid and legally
binding obligations of the Company and the Guarantors, enforceable in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

-21-



--------------------------------------------------------------------------------



 



     (v) Outstanding Stock of Guarantors. All of the outstanding shares of
capital stock of the Guarantors (i) have been duly authorized and validly
issued, (ii) are fully paid and nonassessable and (iii) except to the extent set
forth in the General Disclosure Package, are owned by the Company (A) directly
or indirectly through one or more wholly-owned Subsidiaries, (B) free and clear
of any liens, restriction upon voting or transfer or any other claim of any
third party, except as to such Liens as are disclosed in the General Disclosure
Package.
     (vi) No Registration Rights. To the best of our knowledge, except as
disclosed in the General Disclosure Package, there are no contracts, agreements
or understandings between the Company or any Guarantor and any person granting
such person the right to require the Company or such Guarantor to file a
registration statement under the Securities Act with respect to any securities
of the Company or such Guarantor or to require the Company or such Guarantor to
include such securities with the Securities and Guarantees registered pursuant
to any registration statement.
     (vii) Authorization of Registration Rights Agreement. The Registration
Rights Agreement has been duly authorized, executed and delivered by the Company
and the Guarantors and constitutes the valid and legally binding obligations of
the Company and the Guarantors enforceable in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
     (viii) Investment Company. None of the Company, the Guarantors, or any of
their respective Subsidiaries is and, after giving effect to the offering and
sale of the Offered Securities and the application of the proceeds thereof as
described in the General Disclosure Package, will be an “investment company” as
defined in the Investment Company Act.
     (ix) Absence of Further Requirements. No consent, authorization, approval,
order, exemption, registration, qualification or other action of, or filing
with, the Commission or any federal, state, local governmental or regulatory
authorities or any United States federal court or state court of the State of
New York is required in connection with (i) the consummation of the transactions
contemplated by this Agreement, the Indenture, the Registration Rights Agreement
and the Security Documents in connection with the offering, issuance and sale of
the Notes by the Company, except such as may be required under state securities
laws; (ii) the grant by the Guarantors of the security interests or other liens
granted under any of the Security Documents or for the execution, delivery or
performance of any of the Security Documents by the Guarantors, as applicable;
(iii) the perfection or maintenance of the security interests and other liens
created under any of the Security Documents; or (iv) the exercise by the
Collateral Trustee of its rights and remedies in respect of the Collateral under
the Security Documents; except for (x) the order of the Commission declaring
effective the Exchange Offer Registration Statement or, if required, the Shelf
Registration Statement (each as defined in the Registration Rights Agreement),
and (y) approval, authorization, actions, notices and filings that have been (or
contemporaneously herewith will be) duly obtained, taken, given or made and are
(or, upon obtaining, taking, giving or making any such approval, authorization,
action, notice or filing, will be) in full force and effect and, in the case of
any approvals, authorizations, actions, notices or filings by, to or with any
governmental authority (excluding filings of financing statements under the
Uniform Commercial Code, filings in the U.S. Patent and Trademark Office and
filings with respect to any mortgage or deed of trust in connection with
perfecting security interests).

-22-



--------------------------------------------------------------------------------



 



     (x) Litigation. To such counsel’s knowledge and except as set forth in the
General Disclosure Package, there is no legal or governmental proceeding pending
to which the Company or the Guarantors is a party or of which any property or
assets of the Company or the Guarantors is the subject which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect or
would prevent or adversely affect the ability of the Company or the Guarantor to
perform their obligations under this Agreement, the Indenture, the Registration
Rights Agreement or the Security Documents; and to the best of such counsel’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others.
     (xi) Absence of Defaults and Conflicts Resulting from Transaction. The
execution, delivery and performance of this Agreement, the Indenture, the
Registration Rights Agreement and the Security Documents, and the issuance and
sale of the Offered Securities by the Company and the Guarantors and the
issuance of the Guarantees by the Guarantors and compliance with the terms and
conditions thereof do not and will not (i) conflict with or result in a
violation of any of the provisions of the certificate of incorporation or
by-laws (or similar organizational documents) of the Company or any of its
Subsidiaries, (ii) conflict with or violate in any material respect (A) any
United States Federal or New York law, rule or regulation or (B) any order,
judgment or decree known to such counsel to be applicable to the Company or any
of its Subsidiaries or by which any property or asset of the Company or any of
its Subsidiaries is or may be bound or (iii) result in a breach of any of the
material terms or provisions of, or constitute a default (with or without due
notice, lapse of time or both) under, the Indenture or any loan, credit
agreement, indenture, mortgage, note or other agreement or instrument to which
the Company or any of its Subsidiaries is a party or by which any of them or any
of their respective properties or assets is or may be bound, which has been
filed as an exhibit to the Company’s Annual Report on Form 10-K for the fiscal
year ended March 31, 2010 (as amended, the “2010 10-K”) or as an exhibit to the
Company’s other reports filed with the Commission pursuant to Section 13 or
15(d) of the Exchange Act subsequent to the filing date of the 2010 10-K.
     (xii) Accurate Disclosure. The statements in the General Disclosure Package
and the Final Offering Circular under the headings “Certain U.S. Federal Income
Tax Considerations”, “Description of the Notes”, “Description of Other
Indebtedness” and “Business — Legal Proceedings”, insofar as such statements
summarize matters of law, regulation, legal conclusions, documents or
proceedings discussed therein, are accurate and fair summaries of such legal
matters, agreements, documents or proceedings in all material respects and
present the information required to be shown in all material respects.

-23-



--------------------------------------------------------------------------------



 



     (xiii) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by each of the Company and the Guarantors.
     (xiv) Absence of Existing Defaults and Conflicts. To such counsel’s
knowledge, neither the Company nor the Guarantors (i) is in violation of its
charter or by-laws (or other organizational documents, as applicable), (ii) is
in default in any respect, and no event has occurred which, with notice or lapse
of time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument filed
as an exhibit to the 2010 10-K, or as an exhibit to the Company’s other reports
filed with the Securities and Exchange Commission pursuant to Section 13 or
15(d) of the Exchange Act subsequent to the filing of the 2010 10-K, or (iii) is
in violation in any respect of any law, ordinance, governmental rule, regulation
or court decree to which it or its property or assets may be subject, except, in
the case of clauses (ii) and (iii), any violations or defaults which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
     (xv) No Registration. It is not necessary in connection with (i) the offer,
sale and delivery of the Offered Securities by the Company and the Guarantors to
the several Purchasers pursuant to this Agreement or (ii) the resales of the
Offered Securities by the several Purchasers in the manner contemplated by this
Agreement, to register the Offered Securities under the Securities Act or to
qualify an indenture in respect thereof under the Trust Indenture Act, assuming
the accuracy of and compliance with the Purchasers’ representations and
agreements contained in this Agreement.
     (xvi) Security Documents. The Security Documents which were executed on or
prior to the Closing Date have been duly authorized, executed and delivered by
the Company and the Guarantors (to the extent each is a party thereto), conform
to the description thereof contained in the General Disclosure Package and the
Final Offering Circular and constitute legal, valid and binding instruments
enforceable against the Company and the Guarantors (to the extent each is a
party thereto) in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles. The Company and the Guarantors (to the extent each is a party
thereto) have taken reasonable best efforts to prepare the Security Documents
referred to in the second sentence of Section 2(g) to which they are a party
that will be executed following the Closing Date, and have duly authorized such
Security Documents, and upon the execution and delivery of such Security
Documents, such Security Documents will constitute legal, valid and binding
instruments enforceable against the Company and the Guarantors (to the extent
each is a party thereto) in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

-24-



--------------------------------------------------------------------------------



 



     (xvii) Security Interest. The Security Documents create a legally valid and
enforceable security interest in favor of the Collateral Trustee for the benefit
of the Trustee and the holders of the Offered Securities, in those items of
Collateral in which a security interest may be created under Article 9 of the
Uniform Commercial Code as currently in effect in the State of New York, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
     (xviii) Perfection of Security Interest in UCC Collateral. Upon the
execution and delivery by the parties thereto of the Security Documents, the
Collateral Trustee (for the benefit of the Secured Parties, as such term is
defined in the Security Agreement) will have received a security interest in all
right, title and interest of the Grantors in those items of Collateral in which
a security interest may be created under Article 9 of the Uniform Commercial
Code as currently in effect in the State of New York (the “New York UCC”). The
Uniform Commercial Code financing statements (the “Financing Statements”) are
sufficient to perfect a security interest in all right, title and interest of
the Grantors in the items and types of Collateral in which a security interest
may be perfected by the filing of a financing statement under the applicable
UCC. The Financing Statements to be filed in the offices set forth on a schedule
to such counsel’s opinion are in appropriate form for filing in such offices.
Following the satisfaction of the requirements for attachment described in the
first sentence of this paragraph, and assuming that the Financing Statements
have been properly recorded and filed in the office(s) set forth on such
schedule, have not been released, terminated or modified and any required fees
with respect thereto have been paid, the Collateral Trustee’s security interest
for the benefit of the (i) Secured Parties under the Security Documents in the
right, title and interests of the Grantors in the Collateral was will be
perfected under the applicable UCC, to the extent such security interest may be
perfected under the applicable UCC by the filing of the Financing Statements.
     (xix) Perfection of Security Interest in Pledged Interests. Upon the
delivery by the applicable Grantors to and the continued possession by the
Collateral Trustee of the stock certificates representing the Initial Pledged
Interests (as such term is defined the Security Agreement), except those
interests in Technology Center of the Americas, LLC and Terremark Federal Group,
Inc., accompanied by stock powers or other similar endorsements issued by each
such Grantor in the name of the Collateral Trustee or executed in blank by a
duly authorized representative of each such Grantor, the Collateral Trustee will
have a perfected security interest for the benefit of the Secured Parties under
the Security Documents in the right, title and interests of the relevant
Grantors in the Initial Pledged Interests, to the extent that such security
interests can be perfected by possession or control of the Initial Pledged
Interests.

-25-



--------------------------------------------------------------------------------



 



     (xx) Disclosure. Such counsel has acted as counsel to the Company in
connection with the preparation of the General Disclosure Package and the Final
Offering Circular, participated in conferences with officers and other
representatives of the Company, representatives of the independent public
accountants for the Company and Representatives of the Purchasers, during which
the contents of the General Disclosure Package and the Final Offering Circular
and related matters were discussed, and, although such counsel are not passing
upon, and do not assume any responsibility for, the accuracy, completeness or
fairness of the statements contained in the General Disclosure Package and Final
Offering Circular (except to the extent specified otherwise in one of the other
opinions above), on the basis of the information that was developed in the
course of the performance of such counsel’s services, nothing came to such
counsel’s attention that caused them to believe that (i) the General Disclosure
Package (other than the financial statements, the related schedules and notes
thereto and other financial data derived from the internal financial records of
the Company included therein, as to which such counsel need express no belief),
as of the Applicable Time or as of such Closing Date contained or contains an
untrue statement of material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (ii) the Final
Offering Circular, or any amendment or supplement thereto, (other than the
financial statements, the related schedules and the notes thereto and other
financial data derived from the internal financial records of the Company
included therein, as to which such counsel need express no belief), as of the
date of this Agreement or as of the Closing Date contained or contains an untrue
statement of material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
The opinion of Greenberg Traurig described above shall be furnished to the
Representative and addressed to the Purchasers at the request of the Company and
shall so state therein.
     (d) Opinion of Local Counsel. The Company and the Guarantors have taken
reasonable best efforts to deliver to the Purchasers an opinion, dated the
Closing Date, of local counsel for NAP West, LLC, Technology Center of the
Americas, LLC, and NAP of the Capital Region LLC, in states in which the real
property is located, with respect to the enforceability and perfection of the
mortgages and any related fixture filings that is substantially similar in form
and substance to the opinion executed and delivered in connection with the
Purchase Agreement, dated April 23, 2010, with respect to the first lien notes
issued on April 28, 2010, with such changes, including those with respect to the
ranking of the lien on the Notes, as may be satisfactory to the Purchaser and
the Collateral Trustee, and the Company and the Guarantors will deliver such
opinion to the Purchasers no later than 120 days following the Closing Date.
     (e) Opinion of Foreign Counsel. The Company and the Guarantors have taken
reasonable best efforts to deliver to the Purchasers an opinion, dated the
Closing Date, of foreign counsel for the foreign subsidiaries of the Company
named in Schedule D hereto (each, an “Active Foreign Subsidiary”), with respect
to the organization, existence and capitalization of, and certain defaults,
conflicts and pending proceedings with respect to each Active Foreign Subsidiary
that is substantially similar in form and substance to the opinion executed and
delivered in connection with the Purchase Agreement, dated April 23, 2010, with
respect to the first lien notes issued on April 28, 2010, with such changes as
may be satisfactory to the Purchaser and the Collateral Trustee, with such
qualifications, assumptions and exceptions as are customary for the respective
jurisdictions, and the Company and the Guarantors will deliver such opinion to
the Purchasers no later than 60 days following the Closing Date.

-26-



--------------------------------------------------------------------------------



 



     (f) Opinion of Counsel for Purchasers. The Purchasers shall have received
from Shearman & Sterling LLP, counsel for the Purchasers, such opinion or
opinions, dated the Closing Date, with respect to such matters as the
Representatives may require, and the Company and the Guarantors shall have
furnished to such counsel such documents as they request for the purpose of
enabling them to pass upon such matters.
     (g) Officers’ Certificate. The Purchasers shall have received certificates,
dated the Closing Date, of an executive officer of the Company and the
Guarantors and a principal financial or accounting officer of the Company and
the Guarantors in which such officers shall state that the representations and
warranties of the Company and the Guarantors in this Agreement are true and
correct, that the Company and the Guarantors have complied with all agreements
and satisfied all conditions on their part to be performed or satisfied
hereunder at or prior to the Closing Date, and that, subsequent to the
respective dates of the most recent financial statements in the General
Disclosure Package, there has been no material adverse change, nor any
development or event involving a prospective material adverse change, in the
condition (financial or otherwise), results of operations, business, properties
or prospects of the Company, the Guarantors and their respective Subsidiaries
taken as a whole except as set forth in the General Disclosure Package or as
described in such certificate.
     (h) Chief Financial Officer and Senior Vice President, Finance. The
Representative shall have received a certificate, dated as of the date hereof,
of the Company’s Chief Financial Officer and the Company’s Senior Vice
President, Finance, in form and substance satisfactory to the Representative,
among others with respect to certain financial information contained in the
General Disclosure Package.
     (i) Security Documents. Except as described in the next sentence, at the
Closing Date, the Security Documents shall have been duly executed and delivered
and be in full force and effect. The Company and the Guarantors (to the extent
each is a party thereto) have taken reasonable best efforts to prepare the
certain other Security Documents referred to in the second sentence of Section
2(g) hereof, and will duly execute and deliver such Security Documents no later
than 120 days following the Closing Date. Upon the execution and delivery of
such Security Documents, such Security Documents will constitute legal, valid
and binding instruments enforceable against the Company and the Guarantors (to
the extent each is a party thereto) in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
     The Company and the Guarantors will furnish the Representative with such
conformed copies of such opinions, certificates, letters and documents as the
Representative reasonably requests. Credit Suisse may in its sole discretion
waive on behalf of the Purchasers compliance with any conditions to the
obligations of the Purchasers hereunder, whether in respect of an Optional
Closing Date or otherwise.

-27-



--------------------------------------------------------------------------------



 



     8. Indemnification and Contribution. (a) Indemnification of Purchasers. The
Company and the Guarantors will indemnify and hold harmless each Purchaser, its
partners, members, directors, officers, employees, agents, affiliates and each
person, if any, who controls such Purchaser within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act (each, an “Indemnified
Party”), against any and all losses, claims, damages or liabilities, joint or
several, to which such Indemnified Party may become subject, under the
Securities Act, the Exchange Act, other Federal or state statutory law or
regulation or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Preliminary Offering Circular or the Final Offering Circular, in each case as
amended or supplemented, or any Issuer Free Writing Communication (including
without limitation, any Supplemental Marketing Material), or arise out of or are
based upon the omission or alleged omission of a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, and will reimburse each Indemnified Party for any legal or
other expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending against any loss, claim, damage, liability, action,
litigation, investigation or proceeding whatsoever (whether or not such
Indemnified Party is a party thereto), whether threatened or commenced, and in
connection with the enforcement of this provision with respect to any of the
above as such expenses are incurred; provided, however, that the Company and the
Guarantors will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement in or omission or alleged omission from any of such
documents in reliance upon and in conformity with written information furnished
to the Company by any Purchaser through the Representative specifically for use
therein, it being understood and agreed that the only such information furnished
by any Purchaser consists of the information described as subsection (b) below.
     (b) Indemnification of Company. Each Purchaser will severally and not
jointly indemnify and hold harmless the Company, the Guarantors, each of their
respective directors and each of their respective officers and each person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act (each, a “Purchaser Indemnified Party”),
against any losses, claims, damages or liabilities to which such Purchaser
Indemnified Party may become subject, under the Securities Act, the Exchange
Act, other Federal or state statutory law or regulation or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Preliminary Offering Circular or the Final
Offering Circular, in each case as amended or supplemented, or any Issuer Free
Writing Communication, or arise out of or are based upon the omission or the
alleged omission of a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by such
Purchaser through the Representative specifically for use therein, and will
reimburse any legal or other expenses reasonably incurred by such Purchaser
Indemnified Party in connection with investigating or defending against any such
loss, claim, damage, liability, action, litigation, investigation or proceeding
whatsoever (whether or not such Purchaser Indemnified Party is a party thereto),
whether threatened or commenced, based upon any such untrue statement or
omission, or any such alleged untrue statement or omission as such expenses are
incurred, it being understood and agreed that the only such information
furnished by any Purchaser consists of the following information in the
Preliminary Offering Circular and Final Offering Circular furnished on behalf of
each Purchaser: the information contained in the thirteenth full paragraph under
the caption “Plan of Distribution”, in respect with stabilizing and other
transactions, and the second sentence of the eleventh full paragraph under the
caption “Plan of Distribution”, in respect with market making by the Purchasers;
provided, however, that the Purchasers shall not be liable for any losses,
claims, damages or liabilities arising out of or based upon the Company’s
failure to perform its obligations under Section 5(a) of this Agreement.

-28-



--------------------------------------------------------------------------------



 



     (c) Actions against Parties; Notification. Promptly after receipt by an
indemnified party under this Section of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened action in respect of
which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party unless such settlement
(i) includes an unconditional release of such indemnified party from all
liability on any claims that are the subject matter of such action and (ii) does
not include a statement as to, or an admission of, fault, culpability or a
failure to act by or on behalf of an indemnified party.
     (d) Contribution. If the indemnification provided for in this Section is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Company and the Guarantors on the one hand and the Purchasers on the other
from the offering of the Offered Securities or (ii) if the allocation provided
by clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors on the
one hand and the Purchasers on the other in connection with the statements or
omissions which resulted in such losses, claims, damages or liabilities as well
as any other relevant equitable considerations. The relative benefits received
by the Company and the Guarantors on the one hand and the Purchasers on the
other shall be deemed to be in the same proportion as the total net proceeds
from the offering (before deducting expenses) received by the Company and the
Guarantors bear to the total discounts and commissions received by the
Purchasers. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company and the Guarantors or the Purchasers and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The amount paid by an indemnified
party as a result of the losses, claims, damages or liabilities referred to in
the first sentence of this subsection (d) shall be deemed to include any legal
or other expenses reasonably incurred by such indemnified party in connection
with investigating or defending any action or claim which is the subject of this
subsection (d). Notwithstanding the provisions of this subsection (d), no
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Offered Securities purchased by it were
resold exceeds the amount of any damages which such Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The
Purchasers’ obligations in this subsection (d) to contribute are several in
proportion to their respective purchase obligations and not joint. The Company,
the Guarantors and the Purchasers agree that it would not be just and equitable
if contribution pursuant to this Section 8(d) were determined by pro rata
allocation (even if the Purchasers were treated as one entity for such purpose)
or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 8(d).

-29-



--------------------------------------------------------------------------------



 



     9. Default of Purchasers. If any Purchaser or Purchasers default in their
obligations to purchase Offered Securities hereunder and the aggregate principal
amount of Offered Securities that such defaulting Purchaser or Purchasers agreed
but failed to purchase does not exceed 10% of the total principal amount of
Offered Securities, Credit Suisse may make arrangements satisfactory to the
Company for the purchase of such Offered Securities by other persons, including
any of the Purchasers, but if no such arrangements are made by the Closing Date,
the non-defaulting Purchasers shall be obligated severally, in proportion to
their respective commitments hereunder, to purchase the Offered Securities that
such defaulting Purchasers agreed but failed to purchase. If any Purchaser or
Purchasers so default and the aggregate principal amount of Offered Securities
with respect to which such default or defaults occur exceeds 10% of the total
principal amount of Offered Securities and arrangements satisfactory to Credit
Suisse and the Company for the purchase of such Offered Securities by other
persons are not made within 36 hours after such default, this Agreement will
terminate without liability on the part of any non-defaulting Purchaser or the
Company, except as provided in Section 10. As used in this Agreement, the term
“Purchaser” includes any person substituted for a Purchaser under this Section.
Nothing herein will relieve a defaulting Purchaser from liability for its
default.
     10. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors or their respective officers and of the several
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation, or statement as to the
results thereof, made by or on behalf of any Purchaser, the Company, the
Guarantors or any of their respective representatives, officers or directors or
any controlling person, and will survive delivery of and payment for the Offered
Securities. If this Agreement is terminated pursuant to Section 9 or if for any
reason the purchase of the Offered Securities by the Purchasers is not
consummated, the Company and the Guarantor shall remain responsible for the
expenses to be paid or reimbursed by it pursuant to Section 5 and the respective
obligations of the Company, the Guarantors and the Purchasers pursuant to
Section 8 shall remain in effect. If the purchase of the Offered Securities by
the Purchasers is not consummated for any reason other than solely because of
the termination of this Agreement pursuant to Section 9 or the occurrence of any
event specified in clause (iii), (iv), (vi), (vii) or (viii) of Section 7(b),
the Company and the Guarantors will reimburse the Purchasers for all
out-of-pocket expenses (including fees and disbursements of counsel) reasonably
incurred by them in connection with the offering of the Offered Securities.
     11. Notices. All communications hereunder will be in writing and, if sent
to the Purchasers will be mailed, delivered or telegraphed and confirmed to the
Purchasers at c/o Credit Suisse Securities (USA) LLC, Eleven Madison Avenue, New
York, N.Y. 10010-3629, Attention: LCD-IBD, or, if sent to the Company or the
Guarantors, will be mailed, delivered or telegraphed and confirmed to it at
Terremark Worldwide, Inc., 2 S. Biscyane Blvd., Suite 2800, Miami, Florida
33131, Attention: Chief Legal Officer; provided, however, that any notice to a
Purchaser pursuant to Section 8 will be mailed, delivered or telegraphed and
confirmed to such Purchaser.

-30-



--------------------------------------------------------------------------------



 



     12. Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the officers and
directors and controlling persons referred to in Section 8, and no other person
will have any right or obligation hereunder, except that holders of Offered
Securities shall be entitled to enforce the agreements for their benefit
contained in the second and third sentences of Section 5(b) hereof against the
Company as if such holders were parties thereto.
     13. Representation of Purchasers. You will act for the several Purchasers
in connection with this purchase, and any action under this Agreement taken by
you will be binding upon all the Purchasers.
     14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.
     15. Absence of Fiduciary Relationship. The Company and the Guarantors
acknowledge and agree that:
     (a) No Other Relationship. The Representative has been retained solely to
act as initial purchaser(s) in connection with the initial purchase, offering
and resale of the Offered Securities and that no fiduciary, advisory or agency
relationship between the Company or the Guarantors and the Representative has
been created in respect of any of the transactions contemplated by this
Agreement or the Preliminary or Final Offering Circular, irrespective of whether
the Representatives has advised or is advising the Company or the Guarantors on
other matters;
     (b) Arm’s-Length Negotiations. The purchase price of the Offered Securities
set forth in this Agreement was established by the Company and the Guarantors
following discussions and arms-length negotiations with the Representative and
the Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement;
     (c) Absence of Obligation to Disclose. The Company and the Guarantor have
been advised that the Representative and its affiliates are engaged in a broad
range of transactions which may involve interests that differ from those of the
Company or the Guarantors and that the Representative has no obligation to
disclose such interests and transactions to the Company or the Guarantors by
virtue of any fiduciary, advisory or agency relationship; and
     (d) Waiver. The Company and the Guarantors waive, to the fullest extent
permitted by law, any claims it may have against the Representative for breach
of fiduciary duty or alleged breach of fiduciary duty and agree that the
Representative shall have no liability (whether direct or indirect) to the
Company or the Guarantors in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, employees or creditors of the Company or the Guarantors.

-31-



--------------------------------------------------------------------------------



 



     16. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
     The Company and the Guarantors hereby submit to the non-exclusive
jurisdiction of the Federal and state courts in the Borough of Manhattan in The
City of New York in any suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. The Company and the
Guarantors irrevocably and unconditionally waive any objection to the laying of
venue of any suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby in Federal and state courts in the Borough
of Manhattan in The City of New York and irrevocably and unconditionally waive
and agree not to plead or claim in any such court that any such suit or
proceeding in any such court has been brought in an inconvenient forum.

-32-



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with the Purchaser’s understanding of our
agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between the Company, the Guarantors
and the Purchasers in accordance with its terms.

            Very truly yours,

Terremark Worldwide, Inc.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

            NAP of the Capital Region LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

            NAP West, LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

            Park West Telecommunications Investors, Inc.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

            Spectrum Telecommunications Corp.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Signature Page to the Purchase Agreement

 



--------------------------------------------------------------------------------



 



            TECOTA Services Corp.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

            Technology Center of the Americas, LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

            Terremark Europe, Inc.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

            Terremark Federal Group, Inc.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

            Terremark Financial Services, Inc.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

            Terremark Fortune House #1, Inc.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Signature Page to the Purchase Agreement

 



--------------------------------------------------------------------------------



 



            Terremark Latin America, Inc.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

            Terremark Management Services, Inc.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

            Terremark North America, Inc.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

            Terremark Realty, Inc.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

            Terremark Technology Contractors, Inc.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

            Terremark Trademark Holdings, Inc.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Signature Page to the Purchase Agreement

 



--------------------------------------------------------------------------------



 



            TerreNAP Data Centers, Inc.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

            TerreNAP Services, Inc.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

            NAP of the Capital Region II, LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

            NAP West II, LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

            Terremark Peru, LLC
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

            Terremark DataVaulting LLC

By its sole member:
Terremark North America, Inc.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

Signature Page to the Purchase Agreement

 



--------------------------------------------------------------------------------



 



The foregoing Purchase Agreement
     is hereby confirmed and accepted
     as of the date first above written.

          Credit Suisse Securities (USA) LLC
    By:   /s/ Jeb Slowik       Name:   Jeb Slowik      Title:   Director     

Signature Page to the Purchase Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE A

          Purchaser   Principal Amount of Notes  
Credit Suisse Securities (USA) LLC
  $ 75,000,000  
 
       
Total
  $ 75,000,000  
 
     

Schedule A

 



--------------------------------------------------------------------------------



 



SCHEDULE B
Issuer Free Writing Communications (included in the General Disclosure Package)
1. Final term sheet, dated November 8, 2010, a copy of which is attached hereto
as Exhibit A
 
 
 
 
 
Schedule B

 



--------------------------------------------------------------------------------



 



SCHEDULE C

          Jurisdiction of Guarantor   Incorporation or Formation
NAP of the Capital Region, LLC
  Florida
NAP of the Capital Region II, LLC
  Florida
NAP West, LLC
  Delaware
NAP West II, LLC
  Delaware
Park West Telecommunications Investors, Inc.
  Florida
Spectrum Telecommunications Corp.
  Delaware
TECOTA Services Corp.
  Delaware
Technology Center of the Americas, LLC
  Delaware
Terremark DataVaulting LLC
  Virginia
Terremark Europe, Inc.
  Florida
Terremark Federal Group, Inc.
  Delaware
Terremark Financial Services, Inc.
  Florida
Terremark Fortune House #1, Inc.
  Florida
Terremark Latin America, Inc.
  Florida
Terremark Management Services, Inc.
  Florida
Terremark North America, Inc.
  Florida
Terremark Peru, LLC
  Florida
Terremark Realty, Inc.
  Florida
Terremark Technology Contractors, Inc.
  Florida
Terremark Trademark Holdings, Inc.
  Nevada
TerreNAP Data Centers, Inc.
  Florida
TerreNAP Services, Inc.
  Florida

Schedule C

 



--------------------------------------------------------------------------------



 



SCHEDULE D

      Active Foreign Subsidiary   Foreign Counsel
Terremark, N.V. (Belgium)
  Squire, Sanders & Dempsey L.L.P.
Terremark do Brasil Ltda. (Brazil)
  Vieira, Rezende, Barbosa E
Guerreiro Advogados
Terremark West Africa Canary Islands, S.L.U. (Spain)
  Uria Menendez
NAP de las Americas — Madrid, S.A. (Spain)
  Uria Menendez
Terremark Colombia, Inc. (BVI)
  Price, Findlay & Co.
Terremark del Caribe, Inc. (BVI)
  Price, Findlay & Co.
Terremark UK, Limited (UK)
  Squire, Sanders & Dempsey L.L.P.
Terremark Amsterdam B.V. (The Netherlands)
  Greenberg Traurig, P.A.
Terremark Elektronik (The Netherlands)
  Greenberg Traurig, P.A.
Haberlesme Hizmetleri Tic. A.S. (Turkey)
  [To be determined]
NAP of Amsterdam B.V. (The Netherlands)
  Greenberg Traurig, P.A.

Schedule D

 